Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 05/09/2022.
Claims 1,8 have been amended. Claims 2,9 have been cancelled.

Response to Arguments
The amendment filed on 05/09/2022 has overcome the previous rejection of the claims under 103 rejection. Therefore, the 103 rejection has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-8,10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Reclaims 1,3-7
Prior art reference failed to teach or disclose wherein the performing of transmissions in the CMAP configuration or in the single-AP configuration comprises reconfiguring to perform the transmissions in the CMAP configuration or in the single-AP configuration using the joint feedbacks received from the plurality of STAs while in the JMAP configuration with no extra information.



Reclaims 8,10-19
Prior art reference failed to teach or disclose wherein the participating comprises participating in sequential soundings, and wherein the performing of transmissions in the JMAP configuration or in the single-AP configuration comprises reconfiguring to perform the transmissions in the JMAP configuration or in the single-AP configuration using joint feedbacks received from the plurality of STAs while in the CMAP configuration with no extra information.  

Reclaim 20
Prior art reference failed to teach or disclose performing, by the apparatus, transmissions in a reduced JMAP configuration with a second set of APs based on the joint feedbacks received while in the JMAP configuration with no additional feedback information, wherein the first set of APs has more APs than the second set of APs, and wherein the joint feedbacks received from the plurality of STAs comprise joint channel state information (CSI) from the plurality of STAs.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631